PER CURIAM.
Although there is some question as to the propriety of submitting this case to a jury when the essential facts were undisputed and the case required only a construction of conflicting provisions in an application and policy of life insurance, we believe that the jury’s resolution of the issue was proper and that the trial court abused its discretion in ordering a new trial. Carolina Life Insurance Company v. DuPont, 141 So.2d 624 (Fla. 1st DCA 1962). Accordingly, this cause is hereby reversed with directions that the jury verdict be reinstated and judgment entered thereon.
ANSTEAD, BERANEK and HERSEY, JJ., concur.